DETAILED ACTION
This office action is response to communications for Application No. 15/908,849 filed on 11/08/2021.
Claims 1, 4, 6-9, 11, 12, 15, and 17-20 have been amended. 
Claim 10 is cancelled. 
Accordingly, 1, 4-9, 11, 12, and 15-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter
	Claims 1, 4-9, 11, 12, and 15-20 are allowed. 

	The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the amended limitations in combination with the remaining elements and features of the independent claims, specifically:
	Regarding Claims 1, 11, and 12, the previous arts relied upon, Hwa, Mueller, Watanabe, Cipriani and West, taken either alone or in combination, fails to disclose the limitations, “acquire a correspondence relationship between a reflection intensity of sunlight at each point obtained from a satellite image and an optical depth indicating a rate of sunlight reaching a ground; acquire a corrected optical depth obtained by correcting the optical depth acquire a correspondence relationship between the corrected optical depth and solar irradiance intensity; acquire the optical depth corresponding to a reflection intensity of sunlight at each observation point, obtained from the satellite image, then, acquire the corrected optical depth, obtained by correcting the acquired optical depth, and then, acquire, at each observation point, the solar irradiance intensity corresponding to the acquired corrected optical depth; and store the acquired solar irradiance intensity at each of the plurality of observation points” and further generate the estimation models of the solar irradiance intensities at the plurality of observations points based on the stored calculated data. 
	Hamann et al. (U.S. Patent Publication No. 2014/0324350 A1) discloses aerosol optical depth calculations, which is the measurement of particles, i.e., dust, smoke, etc. but fails to disclose atmospheric depth calculations with respect to the claimed solar irradiance calculations, for example, corrections to the optical depth amounting the transmittance related to the atmosphere.
	Barker et al. (Non-Patented Literature, “Optical Depth of Overcast Cloud across Canada: Estimates Based on Surface Pyranometer and Satellite Measurements”) discloses optical depth measurements with respect to solar irradiance calculations but fails to disclose the claimed limitations, for example, corrections to the optical depth amounting the transmittance related to the atmosphere.
	Penner et al. (Non-Patented Literature, “A Comparison of Model- and Satellite-Derived Aerosol Optical Depth and Reflectivity”) discloses aerosol optical depth calculations, which is the measurement of particles, i.e., dust, smoke, etc. but fails to disclose atmospheric depth calculations with respect to the claimed solar irradiance calculations, for example, corrections to the optical depth amounting the transmittance related to the atmosphere.
Mueller et al. (Non-Patented Literature, “Rethinking satellite-based solar irradiance modelling: The SOLIS clear-sky module”) discloses optical depth measurements with respect to solar irradiance calculations but fails to disclose the claimed limitations, for example, corrections to the optical depth amounting the transmittance related to the atmosphere.
	With respect to the Office Action (dated 09/03/2019) of the Japanese foreign application, the examiner notes that a decision was made to grant a patent.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 4-9, 11, 12, and 15-20 are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-1512. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/P.T.P./Examiner, Art Unit 2146
11/18/2021
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146